Name: Commission Regulation (EEC) No 885/85 of 2 April 1985 on minimum quality requirements for cherries in syrup eligible for production aid
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  plant product;  consumption;  food technology
 Date Published: nan

 3. 4. 85 Official Journal of the European Communities No L 96/7 COMMISSION REGULATION (EEC) No 885/85 of 2 April 1985 on minimum quality requirements for cherries in syrup eligible for production aid HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down the minimum quality requirements which cherries in syrup as defined in Article 1 (2) (c) of Regulation (EEC) No 1599/84 shall meet in order to benefit from the production aid provided for in Article 3 ( 1 ) of Regulation (EEC) No 516/77. Article 2 For the manufacture of cherries in syrup only cherries of the species  Prunus avium L (Bigarreaux and other sweet cher ­ ries) and  Prunus cerasus L (Morell cherries) shall be used. The raw material shall be fresh, sound, clean and suitable for processing. The raw material may before being used for the manu ­ facture of cherries in syrup have been chilled or frozen or been treated with gas to temporarily prevent fermentation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 3d (4) thereof, Whereas Article 3 ( 1 ) of Regulation (EEC) No 516/77 provides for a system of production aid for certain products ; whereas Article 3d ( 1 ) (b) of the Regulation lays down that aid shall be paid only for products which meet minimum quality standards to be laid down ; Whereas the aim of such quality requirements is to avoid production of products for which no demand exists or products which would create distortion of the market ; whereas the requirements must be based on traditional fair manufacturing procedures ; Whereas, with a view to implementing the production aid system, this Regulation must be applied in conjunction with Commission Regulation (EEC) No 1599/84 of 5 June 1984 laying down detailed rules for the application of production aid for products processed from fruit and vegetables (3), in particular as regards examination of the processed products ; Whereas the quality requirements laid down in this Regulation are measures for implementing the produc ­ tion aid system ; whereas quality requirements for the marketing of the products are not yet established by the Community ; whereas national requirements to that end may continue to be applied by the Member States, provided they are compatible with the pro ­ visions of the Treaty on the free movement of goods ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, Article 3 1 . Cherries in syrup shall consist of whole cherries, with or without stone . Each container shall contain exclusively either  Bigarreaux cherries, or  other sweet cherries, or  Morello cherries. 2 . Cherries in syrup shall be free from foreign materials of non-vegetable origin as well as free from foreign flavours and odours. Cherries in syrup containing special ingredients shall be considered as free from foreign flavours and odours when there is no abnormal flavour and odour for the ingredients used. 3 . Cherries in syrup shall be practically free from foreign materials of vegetable origin, blemished fruit and mechanically damaged fruit. Stoned cherries in syrup shall also to a large extent be free from cherries with stones. (') OJ No L 73, 21 . 3 . 1977, p. 1 . 0 OJ No L 81 , 23 . 3 . 1985, p. 10 . (3) OJ No L 152, 8 . 6 . 1984, p . 16 . No L 96/8 Official Journal of the European Communities 3 . 4. 85 Article 4 1 . Cherries in syrup shall be considered as complying with Article 3 (2) when the following tolerances are not exceeded : Bigarreaux cherries and other sweet cherries Morello cherries Stone-in Stoned Stone-in Stoned Stones or stone material Blemished fruit Mechanically damaged fruit Harmless foreign material of vege ­ table origin 1 000 gr 200 gr 150 pieces 100 stones 1 500 gr 1 000 gr 150 pieces 1 000 gr 500 gr 150 pieces 200 stones 1 500 gr 1 500 gr 150 pieces The tolerances fixed are per 10 kilograms drained net weight. 2. For the purpose of paragraph 1 : (a) 'stones or stone material' means whole stones and visible pieces that are hard and sharp. Pieces of stones are considered as equivalent to one stone when  one piece is larger than one-half stone, or  a total of three pieces have been found ; (b) 'blemished fruit' means fruit with discoloration on the surface or spots which definitely contrast with the overall colour and which may penetrate into the flesh, in particular bruises, crevices and dark discoloration ; (c) 'mechanically damaged fruit' means fruit which has been exposed to a mechanical influence and thereby torn into pieces ; (d) 'harmless foreign material of vegetable origin' means vegetable materials which are irrelevant to the fruit itself or which have been attached to the fresh fruit but should have been removed during processing, in particular stalks and leaves and pieces thereof ; stones shall, however, be excluded. Article 5 1 . The cherries and the syrup in a container shall occupy not less than 90 % of the water capacity of the container. 2. The drained net weight of the fruit shall on average be at least equal to the following percentages of the water capacity, expressed in grams, of the container : Cherries with stone Cherries without stone Bigarreaux Other sweet cherries Morello Bigarreaux Other sweet cherries Morello 56% 55 % 52 % 55 % 52 % 50 % 3 . Where cherries in syrups are packed in glass containers the water capacity shall be reduced by 20 ml before the percentages referred to in paragraphs 1 and 2 are calculated. 4. Each container shall be marked with a reference identifying the date and year of production and the processor. The marking which may be in code form, shall be approved by the competent authorities in the Member State where the production takes place and these authorities may adopt additional provisions as to the marking itself. 3. 4. 85 Official Journal of the European Communities No L 96/9 Article 6 The processor shall daily and at regular intervals during the processing period verify that the cherries in syrup comply with the requirements for benefiting from aid. The result of the verification shall be recorded. Article 7 This Regulation shall enter into force on 10 May 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 April 1985. For the Commission Frans ANDRIESSEN Vice-President